AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                 for the_
                                    Eastern District of Washington
   UNITED STATES OF AMERICA, for the use and
   benefit of JAMES TALCOTT CONSTRUCTION INC.,
   a Montana Corporation,                           )
                             Plaintiff / Counter-Defendant
                                                )
                      v.                        )                            Civil Action No. 2:10-CV-0131-TOR
  GARCO CONSTRUCTION, INC., a Washington Corp., )
  and TRAVELERS CASUALTY & SURETY CO. OF        )
  AMERICA, a Connecticut Corporation,
                            Defendants / Counter-Claimants

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’
      Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action in its entirety, including all of
      Plaintiff’s claims and all of Defendants’ counterclaims, is DISMISSED with prejudice, each party shall bear its
      own costs and attorneys’ fees.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE                                                pursuant to the parties' Stipulated Motion
     to Dismiss. ECF No. 108.



Date:     January 31, 2020                                                 CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Bridgette Fortenberry
                                                                                          (By) Deputy Clerk
                                                                             Bridgette Fortenberry
